December 29, 2011 ROCHDALE INVESTMENT TRUST Rochdale Mid/Small Growth Portfolio Rochdale Mid/Small Value Portfolio Supplement dated December 29, 2011 to Prospectus and Statement of Additional Information (“SAI”) dated April 30, 2011, as amended Rochdale Investment Management LLC (“RIM”), the advisor to the Rochdale Mid/Small Growth Portfolio and Rochdale Mid/Small Value Portfolio (the “Portfolios”), has recommended, and the Board of Trustees of the Rochdale Investment Trust has approved, the liquidation of the Portfolios.The Portfolios were closed on December 28, 2011. All references to the Rochdale Mid/Small Growth Portfolio and the Rochdale Mid/Small Value Portfolio are hereby deleted from the Prospectus and SAI. Please retain this Supplement with the Prospectus and SAI.
